                                                                                                                  Reset Form

 1                                       UNITED STATES DISTRICT COURT
 2                                     NORTHERN DISTRICT OF CALIFORNIA
 3                                                             )
     ERIC DMUCHOWSKY                                                        4:19-cv-01911-HSG
                                                               )   Case No: _______________
 4                                                             )
                                          Plaintiff(s),        )   APPLICATION FOR
 5                                                             )   ADMISSION OF ATTORNEY
              v.
                                                               )   PRO HAC VICE
 6   SKY CHEFS, INC. GROUP LIFE & MEDICAL EXPENSE
                                                               )   (CIVIL LOCAL RULE 11-3)
     BENEFITS PLAN; SKY CHEFS, INC.; AND CIGNA HEALTH
     INUSRANCE COMPANY, et al.,                                )
 7                                                             )
                                          Defendant(s).
                                                               )
 8
          I, TIFFANY D. DOWNS                      , an active member in good standing of the bar of
 9    STATE OF GEORGIA              , hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing: SKY CHEFS, INC. GROUP LIFE & MEDICAL EXPENSE PLAN AND SKY CHEFS, INC. in the
                                                                       SHANDA Y. LOWE
      above-entitled action. My local co-counsel in this case is __________________________________,                             an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
       MY ADDRESS OF RECORD:                                         LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    Ford & Harrison LLP                                            Ford & Harrison LLP
      271 17th Street NW, Suite 1900                                 350 South Grand Avenue, Suite 2300
14    Atlanta, GA 30363                                              Los Angeles, California 90071
       MY TELEPHONE # OF RECORD:                                     LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (404) 888-3800                                                 (213) 237-2400
       MY EMAIL ADDRESS OF RECORD:                                    LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    tdowns@fordharrison.com                                        slowe@fordharrison.com
         I am an active member in good standing of a United States Court or of the highest court of
17    another State or the District of Columbia, as indicated above; my bar number is: 228467       .
18        A true and correct copy of a certificate of good standing or equivalent official document from said
      bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
      Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
          I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 07/05/19                                                           TIFFANY D. DOWNS
22                                                                                            APPLICANT

23
                                        ORDER GRANTING APPLICATION
24                                FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of TIFFANY D. DOWNS                           is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to thee party.
                                                                  pa ty.

28   Dated: 7/11/2019
                                                                       UNITED
                                                                        NITED STA
                                                                              STATES
                                                                                ATES DISTRICT/MAGISTRATE
                                                                                                       E JUDGE
                                                                                                         JJU
                                                                                                           UDG

     PRO HAC VICE APPLICATION & ORDER                                                                                October 2012
